DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 27 are pending.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 is a dependent claim that depends from itself and is therefore in improper dependent form.  For purposes of the instant office action, the Examiner has interpreted claim 3 as depending directly from independent claim 1.  Applicant is requested to carefully review the dependency of each claim and verify they are in proper dependent form.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8 recites the limitation "the SRC field" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the DST field" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 is rejected because of the deficiencies inherited from claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10,437,482 (hereinafter Chang).
As per claim 1, Chang teaches a memory controller comprising a request queue (Chang; Figure 2 Item 220a [The memory controller must have a buffer to prepare requests to be sent to the memory]) configured to store one or more requests, each request including a memory request or a Process In Memory (PIM) request, the memory request including a read request to a memory device or a write request to the memory device, and the PIM request requiring a processing operation in the memory device (Chang; Col 9 Lines 11 – 24); a command generator (Chang; Figure 2 Item 277) configured to receive a request from the request queue, to generate a memory command when the received request includes a memory request, and to generate a PIM command when the received request includes a PIM 

As per claim 2, Chang also teaches a request scheduler configured to control an output order of the requests stored in the request queue (Chang; Col 9 Lines 15 – 24).

As per claim 3, Chang also teaches wherein the command scheduler controls the output order and the output timing according to timing constraints of the memory device (Chang; Col 8 Line 58 – Col 9 Line 10).

As per claim 4, Chang also teaches a PIM decoder (Chang; Figure 2 Item 264) configured to generate a PIM request from a PIM instruction (Chang; Col 10 Lines 11 – 19); and a  PIM instruction queue (Chang; Figure 2 Item 280) configured to store the PIM instruction (Chang; Col 10 Lines 11 – 19).

As per claim 6, Chang also teaches wherein the memory command and the PIM command each include information to identify kinds of a command (Chang; Col 10 Lines 4 – 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,437,482 (hereinafter Chang) in view of US Patent No. 10,592,121 (hereinafter Malladi).
As per claim 7, Chang teaches the system as described per claim 6 (see rejection of claim 6 above).
Chang does not teach wherein the PIM command includes an OPCODE field indicating an operation to be performed by the memory device, a SRC field indicating a source of data in the memory device, and a DST field indicating a destination of data in the memory device.
However, Malladi teaches a memory system in which a PIM command includes an OPCODE field indicating an operation to be performed by the memory device (Malladi; Figure 3 Item 302, Col 7 Lines 11 – 27), a SRC field indicating a source of data in the memory device (Malladi; Figure 3 Items 308 and 309, Col 7 Lines 11 – 27), and a DST field indicating a destination of data in the memory device (Malladi; Figure 3 Items 310 and 311, Col 7 Lines 11 – 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the claimed fields of the PIM command because doing so allows for proper execution of the intended PIM command.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10 – 27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the PIM instruction is included in write data of a write request and the write request includes PIM information indicating whether a PIM instruction is included in the write request, and wherein the memory controller further comprises a path selection circuit configured to send the write request to the request queue when the PIM information has a first state and to the PIM instruction queue when the PIM information has a second state, as required by dependent claim 5, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a PIM memory system which stores commands in a command queue, but does not teach the specific command routing required by dependent claim 5.

Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the PIM read command includes a read operation command to read data from a place designated by the SRC field and write the data to a place designated by the DST field and a processing operation command indicating a processing operation to be performed on the data, as required by dependent claim 8, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a PIM write command including a write 
Claim 9 would also be allowable because of its dependence upon allowable dependent claim 8.

Claims 10 – 17 are allowable because the prior art of record fails to teach or suggest alone or in combination wherein the bank is controlled by the command decoder to perform a read or write operation according to a memory command while the processing circuit performs a processing operation according to a PIM command, as required by independent claim 10, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches performing memory operations and PIM operations within a memory system, but does not teach the memory system simultaneously performing a memory operation and a PIM operation, as required by independent claim 10.
Claims 11 – 17 are also allowable because of their dependence, either directly or indirectly, upon allowable independent claim 10.

Claims 18 – 27 are allowable because the prior art of record fails to teach or suggest alone or in combination wherein the memory device performs the data read operation of the data write operation while the memory device performs the processing operation, as required by independent claim 18, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches performing memory operations and PIM operations within a memory system, but does not teach the memory system simultaneously performing a memory operation and a PIM operation, as required by independent claim 18.
Claims 19 – 27 are also allowable because of their dependence, either directly or indirectly, upon allowable independent claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/               Examiner, Art Unit 2181